In a proceeding to invalidate petitions designating respondent Michael A. Verdi as a candidate in the Republican Party Primary Election to be held on June 4, 1973 for nomination for the public office of Councilman for the 23rd Couneilmanic District, Kings County, the appeal is from a judgment of the Supreme Court, Kings County, entered May 11, 1973, which dismissed the proceeding. Judgment reversed, on the law and the facts, without costs, application granted and petitions designating respondent Michael A. Verdi as such candidate are hereby invalidated. At the end of the testimony offered to invalidate the petition under challenge, the learned Special Term stated: “the court: Vincent Livecchi. 143 signatures. I have held invalid on his petitions. 23. He got 143 signatures total. I think there is permeation of fraud on all those sheets. I will knock out all 143 signatures on which Vincent J. Livecchi was the subscribing witness.” We hold that the foregoing statement was a correct summary of the facts and the law which established the invalidity of the nominating petition in issue and that the subsequent retraction thereof by the learned Special Term, at the end of rebuttal testimony, designed to uphold the validity of the petitions, was improper. Rabin, P. J., Martuseello, Shapiro, Gulotta and Benjamin, JJ., concur.